 1   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 2   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 3   San Francisco, CA 94111-3823
     Tel: (415) 984-8700
 4   Fax: (415) 984-8701
 5   AMY LAURENDEAU (S.B. # 198321)
     alaurendeau@omm.com
 6   O’MELVENY & MYERS LLP
     610 Newport Center Drive, 17th Floor
 7   Newport Beach, CA 92660
     Tel: (949) 823-6900
 8   Fax: (949) 823-6994
 9
     Counsel for Defendant
10   Ford Motor Company
11                        UNITED STATES DISTRICT COURT
12                      EASTERN DISTRICT OF CALIFORNIA
13
     CAROL SMALLEY, LLOYD                           Case No. 2:19-cv-02104-KJM-AC
14
     ATTERSON, ROGER SADDLER, and                   CLASS ACTION
15   CAROLINE MCGEE, individually and
16
     on behalf of all others similarly situated,
                                                    STIPULATION AND ORDER
                         Plaintiffs,                STAYING FORD’S RESPONSE
17                                                  DATE PENDING TRANSFER
                                                    REQUEST
18         v.
19                                                  Judge: Hon. Kimberly J. Mueller
     FORD MOTOR COMPANY, a Delaware                 Courtroom: 3
20   corporation; and Does 1 through 10,            Action filed: October 18, 2019
     inclusive,
21

22                       Defendants.
23

24

25

26

27

28
                                                          STIPULATION RE: STAY OF RESPONSE DATE
                                              -1-                            2:19-CV-02104-KJM-AC
 1           Pursuant to Civil Local Rules 143 and 144, Plaintiffs Carol Smalley, Lloyd
 2   Atterson, Roger Saddler, and Caroline McGee (“Plaintiffs”) and Defendant Ford
 3   Motor Company (“Ford”) (collectively, the “Parties”) hereby agree and stipulate as
 4   follows, subject to the approval of the Court:
 5           WHEREAS, Plaintiffs filed this action (“Smalley”) against Ford on October
 6   18, 2019;
 7           WHEREAS, Plaintiffs served Ford with the Complaint on October 25, 2019;
 8           WHEREAS, Ford’s deadline to respond to the Complaint is November 15,
 9   2019;
10           WHEREAS, this case involves substantially similar claims as a case pending
11   in the United States District Court for the Southern District of California, Lessin v.
12   Ford Motor Company (“Lessin”), Case No. 3:19-cv-01082-AJB-AHG, initiated on
13   June 10, 2019, served on Ford on June 28, 2019, and which Ford moved to dismiss
14   on October 11, 2019 (ECF No. 17);
15           WHEREAS, Smalley and Lessin are putative class actions in which the
16   plaintiffs (1) allege that Ford omitted information about an alleged suspension
17   defect in model year 2005-2019 Ford F-250 and F-350 trucks, (2) seek certification
18   of nearly identical classes, and (3) seek similar remedies under similar fraud-based
19   and warranty theories;
20           WHEREAS concurrently with this Joint Stipulation, Ford is filing a Notice of
21   Related Case and request to transfer Smalley to the Southern District of California;
22           WHEREAS, the Parties agree that the interests of judicial economy and
23   efficiency are best served by temporarily staying Smalley until the resolution of
24   Ford’s transfer request.
25           IT IS HEREBY STIPULATED, by and between the Parties, by and through
26   their respective undersigned counsel, and subject to the approval of the Court, as
27   follows:
28
                                                              STIPULATION RE: STAY OF RESPONSE DATE
                                                -2-                              2:19-CV-02104-KJM-AC
 1      1. Ford’s deadline to respond to Plaintiffs’ Complaint is stayed pending further
 2         order of the Court;
 3      2. After the Court enters an order granting or denying Ford’s transfer request,
 4         the time for Ford to respond to the Complaint by answer or Rule 12 motion is
 5         continued to 30 days following the entry of that order.
 6
     Dated: November 11, 2019                   O’MELVENY & MYERS LLP
 7

 8                                              s/ Randall W. Edwards                       x
                                                Randall W. Edwards
 9

10                                              Counsel for Defendant
                                                Ford Motor Company
11

12
     Dated: November 11, 2019                   DREYER BABICH BUCCOLA
13                                              WOOD CAMPORA, LLP
14
                                                s/ Hank Greenblatt      (as authorized on
15                                              11/8/19)
                                                Hank Greenblatt
16

17                                              Counsel for Plaintiffs and the Putative
                                                Class
18

19
20

21                                        ORDER
22
     Pursuant to Joint Stipulation of the Parties, IT IS SO ORDERED.
23

24   Dated: November 14, 2019

25

26                                                UNITED STATES DISTRICT JUDGE
27

28
                                                            STIPULATION RE: STAY OF RESPONSE DATE
                                              -3-                              2:19-CV-02104-KJM-AC
